NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Allowed
2.	Claims 2 and 4-18.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the most relevant prior art is Belzer (US 2010/0163598).
Belzer discloses an anastomotic device (1000; Fig. 11a; additionally, para. [0054] discloses that embodiments 11a-11d can be used with embodiments 12a-12b; therefore, both of these diagrams will be used in the rejection below) comprising:
a head section (107) including:
an annular housing (see annotated diagram 1 below) including a plurality of staples therein (240; Fig. 11d);
an annular guide lumen (see annotated diagram 1 below) including inner (see annotated diagram 1 below) and outer walls (see annotated diagram 1 below) defining an annular channel (see annotated diagram 1 below) therebetween, the outer wall (see annotated diagram 1 below) spaced apart from the annular housing (see annotated diagram 1 below; spaced apart via element 240; Fig. 11d);
220) movable within the annular guide lumen (see annotated diagram 2 below; the annular guide lumen extends concentrically around the retaining pin); and 
a fluid supply (1132) in fluid communication with the annular guide lumen
(see annotated diagram 1 below; via elements 1150) to supply a fluid out of the annular housing (see annotated diagram 1 below; para. [0054]).
	Belzer fails to disclose a sleeve disposed about the annular guide lumen and stationary within the annular housing; and an annular knife disposed about the sleeve.

    PNG
    media_image1.png
    615
    441
    media_image1.png
    Greyscale

Diagram 1

    PNG
    media_image2.png
    572
    384
    media_image2.png
    Greyscale

Diagram 2
Regarding claim 8, the most relevant prior art is Belzer (US 2010/0163598).
Belzer discloses an anastomotic device (1000; Fig. 11a; additionally, para. [0054] discloses that embodiments 11a-11d can be used with embodiments 12a-12b; therefore, both of these diagrams will be used in the rejection below) comprising:
a head section (107) including:
an annular housing (see annotated diagram 1 above) including a plurality of staples therein (240; Fig. 11d);
an annular guide lumen (see annotated diagram 1 above) including inner (see annotated diagram 1 above) and outer walls (see annotated diagram 1 above) defining an annular channel (see annotated diagram 1 above) therebetween, the outer wall (see annotated diagram 1 above) spaced apart from the annular housing (see annotated diagram 1 above; spaced apart via element 240; Fig. 11d); and
a retaining pin (220) movable within the annular guide lumen (see annotated diagram 2 above; the annular guide lumen extends concentrically around the retaining pin); and 
a fluid supply (1132) in fluid communication with the annular guide lumen
(see annotated diagram 1 below; via elements 1150) to supply a fluid out of the annular housing (see annotated diagram 1 above; para. [0054]).
	Belzer fails to disclose a sleeve disposed about the annular guide lumen and stationary within the annular housing; and an annular knife concentrically arranged with the sleeve.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731